Title: From James Madison to Edmund Pendleton, 25 December 1781
From: Madison, James
To: Pendleton, Edmund



Dear Sir
Philada. Dcr. 25th. 1781.
You only do me justice in ascribing your disappointment in the post of the week preceding your favor of the 16th. instant, to some other cause than my neglect. If I were less disposed to punctuality your example wd. preserve me from transgressing it. As the lost letter went into the post office here & you did not receive it from the post in Virga. the delinquency must have happened in that line. It is however I believe of little consequence, as I do not recollect that any thing material has been contained in my letters for several weeks, any more than there will be in this in which I have little else to say than to tender you the compliments of the day. Perhaps indeed it will be new to you what appeared here in a paper several days ago, that the success of Commodore Johnstone in taking 5 Dutch E. India men homeward bound & destroying a 6th. is confirmed. Whatever may be thought of this stroke of fortune by him & his rapacious crew, the Ministry will hardly think it a compensation to the public for the danger to which the remains of their possessions in the East will be exposed by the failure of his Expedition.
It gives me great pleasure to hear of the honorable acquittal of Mr. Jefferson. I know his abilities, & think I know his fidelity & zeal for his Country so well, that I am persuaded it was a just one. We are impatient to know whether he will undertake the new service to which he is called.
I am Dr. [Sir] Yrs. affectionately
J. Madison Jr.
